Citation Nr: 0031427	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  97-29 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. E. Larkin, Counsel



INTRODUCTION

The veteran served on active duty from June 1962 to December 
1982.  He died in February 1997; the appellant is his widow.

This matter was initially before the Board of Veterans' 
Appeals (Board) on appeal from a July 1997 rating action of 
the White River Junction, Vermont Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in February 1997 as the result of an 
acute myocardial infarction.  

2.  At the time of his death, service connection was in 
effect for intervertebral disc syndrome, lumbar spine; 
status-post left radical orchiectomy for seminoma; status-
post Baker's cyst, right knee; and deafness, left ear.  

3.  The veteran's service-connected disabilities did not 
substantially or materially contribute to his death.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  38 
U.S.C.A. §§ 1310, 5107 (West 1991); 38 C.F.R. §§ 3.102, 
3.307, 3.309, 3.311, 3.312 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The death certificate reveals that the veteran died in 
February 1997 as the result of an acute myocardial 
infarction.  The interval between the onset of the infarct 
and death was approximately six hours.  There were no other 
significant conditions noted to have contributed to death.  
An autopsy was not performed.  The veteran was age 53 at the 
time of death.

At the time of his death, service connection was in effect 
for intervertebral disc syndrome, lumbar spine; status-post 
left radical orchiectomy for seminoma; status-post Baker's 
cyst, right knee; and deafness, left ear.  He was also 
entitled to special monthly compensation for the loss of use 
of a creative organ.  His combined rating was 30 percent.

Service medical records are silent for any findings or 
complaints pertaining to a heart condition.  The report of a 
June 1981 physical examination included a normal clinical 
evaluation of the heart.  

The appellant contends that the veteran's death was related 
to radiation therapy received in service.  Service medical 
records include details referable to radiation therapy 
undertaken for treatment of left testicular seminoma.  In 
October 1978, the veteran underwent a left radical 
orchiectomy and was given radiation therapy to the 
ipsilateral inguinal and bilateral para-aortic nodes and to 
the mediastinum and supraclavicular mantle.  A June 1979 
Medical Board report noted that the veteran had completed a 
course of radiation and a six month follow-up evaluation did 
not show any evidence of residual tumor or metastatic 
disease.  It was also noted that the veteran had had not 
prolonged or adverse effects to the radiation and was 
physically fit to return to full duty.  

Post-service medical records include VA treatment records and 
reports of several VA examinations; however, there is no 
mention in those reports of a heart disorder.  A January 1997 
VA outpatient clinic report noted that the veteran reported 
being winded after climbing a set of stairs.  He also 
disclosed that his father died at the age of 53 due to 
congenital heart disease.

When the Board initially reviewed the appellant's appeal in 
February 2000, it was observed that a VA physician had noted 
in February 1997 chart entry dated after the veteran's death 
that his risk factors for coronary artery disease (CAD) were 
few (primarily an elevated cholesterol level and male sex); 
however, his history of radiation therapy to the mediastinum 
"probably relates" to developing CAD at a relatively young 
age. 

In a May 1997 opinion offered at the request of the RO, the 
Chief Cardiologist at a VA Medical Center noted that, 
although chest irradiation has been implicated as a cause of 
early coronary atherosclerosis, it was "extremely rare" and 
mostly reported in patients radiated before radiotherapists 
started using heart shielding (the VA physician pointed out 
that was well before the veteran first received his radiation 
therapy in 1978).  That physician further noted that 
myocardial infarction, however, was not particularly unusual 
in a man the veteran's age (53 years old) with an elevated 
cholesterol level.  Finally, this physician opined that he 
would have said that the mediastinal radiation "might 
possibly relate" to the veteran's CAD, but not "probably."  

Upon review of the record, including those opinions, the 
Board determined that further development, to include 
obtaining complete records pertaining to the veteran's 
terminal hospitalization and additional inquiry concerning 
the medical question central to the case, was required prior 
to appellate disposition.  

A February 1997 hospital summary report noted that the 
veteran had been transferred to Mary Hitchcock Memorial 
Hospital in cardiogenic shock for rescue angioplasty.  No 
pertinent past medical history was available.  After a month 
of fever, malaise, feeling nauseous, and a twenty pound 
weight loss, the veteran presented to a local hospital 
emergency room on February 22, 1997, complaining of 
substernal chest pain.  An EKG was interpreted as consistent 
with widespread injury and ischemia, particularly in the 
anterior and lateral walls.  Despite various treatments, the 
veteran developed complications and it was determined that he 
should be transferred for rescue angioplasty.  The veteran 
underwent an evaluation upon arrival in the emergency room 
and was taken immediately to the cardiac catheterization lab.  
Despite the use of various medications and treatment 
protocols, the veteran expired within hours.  The final 
report from the laboratory noted that the veteran had a 
history of an ejection fraction less than 35 percent and 
congestive heart failure during the admission.  It was also 
noted that the veteran had a history of an abnormal EKG and 
an abnormal echocardiogram.  

In the February 2000 remand, the Board requested that the RO 
obtain a medical opinion which addressed specific questions 
posed by the Board.  In a May 2000 statement, a VA physician 
noted that he had reviewed the veteran's claims folder, 
medical chart and records pertaining to the February 1997 
treatment and recounted the veteran's pertinent history.  In 
response to the Board's questions, the VA physician noted 
that the veteran's cause of death was acute myocardial 
infarction due to extensive three vessel disease.  The 
veteran's cardiac risk factors were male sex, middle age, 
high cholesterol, a positive family history of cardiovascular 
disease in both parents and a remote history of unshielded 
mediastinal radiation therapy for definitive and curative 
treatment of seminoma in 1978.  

With regard to the Board's question as to whether the chest 
radiation therapy was materially related to the veteran's 
death, the physician reiterated that the veteran's primary 
cardiac risk factors were age, sex, family history and 
hypercholesterolemia.  The physician further noted that 
mediastinal radiation therapy "has rarely been associated 
with accelerated atherosclerosis and cannot be discounted as 
a contributory factor; however, the direct causal risk 
factors remain age, sex, family history and cholesterol."  
The physician concluded that, "it [is] more likely than not 
the prior R[adiation] T[herapy] played only a minor role in 
[the veteran's] cardiac death.  The R[adiation] T[herapy] 
probably did NOT materially, or substantially contribute to 
death (emphasis in original)." 

II.  Analysis

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause his death.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303 (2000).  

The immediate cause of the veteran's death in February 1997 
was an acute myocardial infarction.  A heart condition was 
not manifest in service, and there is no evidence, nor is it 
contended, that that condition was incurred in or aggravated 
by service.  Rather, the appellant contends that the 
veteran's heart condition was secondary to radiation therapy 
received as treatment for the service-connected status-post 
left orchiectomy.

Service connection will be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2000).  In addition, 
if a service- connected disability aggravates a non-service-
connected disability service connection is warranted for that 
increment in severity of the non-service-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The possibility of a relationship between radiation therapy 
used to treat testicular seminoma and the cause of the 
veteran's death was raised by the February 1997 statement 
from the VA physician to the effect that the veteran's 
history of radiation therapy "probably relates" to CAD.  
Additionally, a second VA physician noted in May 1997 that 
the radiation therapy "might possibly relate" to the 
veteran's CAD, but not "probably."  Significantly, however, 
after reviewing the veteran's complete medical history, 
including the nature and extent of his in-service 
disabilities, a VA examiner in May 2000 ultimately concluded 
that veteran's remote history of radiation therapy may have 
played a minor role in the veteran's cardiac death, but did 
not contribute materially or substantially to the cause of 
death.  

The Board finds that the May 2000 opinion provided by the VA 
physician is more persuasive and of greater probative value 
than the earlier VA opinions.  The most recent opinion was 
provided after a review of the entire record as requested by 
the Board and provided the reasons why the physician did not 
believe the veteran's fatal illness was due to any service-
connected disability, with reference to the veteran's cardiac 
risk factors .  In contrast, the earlier opinions, which 
noted that the veteran's in-service radiation therapy either 
"probably" or "might possibly" relate to his heart 
condition, also noted that veteran's other cardiac risk 
factors, but were not definitive as to the role of those 
other factors.  As such, the Board finds that the May 2000 
opinion of the VA physician was based on a thorough review of 
the veteran's records and medical history, and it included a 
rationale for the opinions expressed.  The earlier opinions 
were not similarly supported, and they were not based on a 
review of all of the records.  Accordingly, after considering 
all of the evidence of record, the Board concludes that the 
benefit sought on appeal must be denied.

In reaching this decision the Board considered the fact that 
the May 2000 VA opinion did note that the veteran's history 
of radiation therapy may have "played a minor role" in the 
veteran's cardiac death.  At first blush this would seem to 
justify granting the benefit sought on appeal.  
Significantly, however, 38 C.F.R. § 3.312(c)(4) provides 
that:

[t]here are primary causes of death which 
by their very nature are so overwhelming 
that eventual death can be anticipated 
irrespective of coexisting conditions, 
but, even in such cases, there is for 
consideration whether there may be a 
reasonable basis for holding that a 
service-connected condition was of such 
severity as to have a material influence 
in accelerating death.  In this 
situation, however, it would not 
generally be reasonable to hold that a 
service-connected condition accelerated 
death unless such condition affected a 
vital organ and was of itself of a 
progressive or debilitating nature.

Id.; Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  In this 
case, the May 2000 VA opinion found that even though in-
service treatment of the veteran's service connected disorder 
may have played a minor role in death, it did not materially 
or substantially contribute to his death.  Moreover, while 
the veteran's service connected disorders were considered 
disabling they did not involve a vital organ, and the 
disorders themselves were not of a progressive or 
debilitating nature as manifested by the fact that they had 
remained stable since June 1985.

The Board also considered the appellant's sincerely held 
belief that service connection for the cause of the veteran's 
death is warranted.  However, as a lay person untrained in 
the field of medicine, she is not competent to give a medical 
opinion on the etiology of the veteran's death.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The Board also notes that there has been a significant change 
in the law during the pendency of this appeal.  On November 
9, 2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supercedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In the present case, the appellant has been informed of the 
evidence necessary to substantiate her claim and provided an 
opportunity to submit such evidence.  Moreover, VA has 
conducted reasonable efforts to assist her in obtaining 
evidence necessary to substantiate her claim.  In this 
respect, the RO has obtained the veteran's service medical 
records and post-service treatment records.  The record has 
been reviewed by a VA physician in connection with his claim, 
and that review included an opinion addressing the medical 
question central to this appeal.  Finally, the appellant has 
not identified any additional, relevant evidence that has not 
been requested or obtained.  Accordingly, the Board finds 
that the duty to assist has been fulfilled.  See generally, 
Veterans Claims Assistance Act of 2000, Pub. L. 106-475 (to 
be codified at 38 U.S.C. § 5103A). 

Finally, the Board has also considered the doctrine benefit 
of the doubt, but finds that doctrine is not for application 
as the preponderance of the evidence is against the 
appellant's claim.  38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the veteran's death is 
denied.

REMAND

In addition to the claim decided hereinabove, the appellant 
contends that she is entitled to dependency and indemnity 
compensation (D)C) benefits under the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000) for the cause of 
the veteran's death, claimed to have resulted from medical 
treatment in a VA facility.  The RO denied that claim in the 
July 1997 rating decision and included the issue in a 
statement of the case (SOC) issued in September 1997.  The 
Board finds however, that the notice of disagreement (NOD) 
cited by the RO in the September 1997 SOC referred only to 
the claim of service connection for the cause of the 
veteran's death.  On the VA Form 9, received in September 
1997, the appellant did make statements in connection with 
the 1151 claim.  Thus, the Board finds that the appellant's 
September 1997 statement is a timely NOD with regard her 
claim of entitlement to 1151 benefits.  

It should be noted that the statutory framework for 
adjudicating appeals clearly lays out the precise 
chronological order for processing an appeal.  The statute 
makes no provision for the issuance of a statement of the 
case prior to the receipt of a notice of disagreement.  
Hence, as a matter of law, the September 1997 statement of 
the case cannot serve to fulfill the requirement of 38 
U.S.C.A. § 7105.  Therefore, in accordance with Manlicon v. 
West, 12 Vet. App. 238 (1999), this issue is remanded to the 
RO for appropriate action. 

The Board further finds that a remand is required for 
compliance with the notice and duty to assist provisions 
contained in the Veterans Claims Assistance Act of 2000.  

Accordingly, this case is REMANDED for the following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light 
of the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

2.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative, should be provided with a 
statement of the case (SOC) addressing 
the claim of entitlement to DIC benefits 
under the provisions of 38 U.S.C.A. 
§ 1151.  The SOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The Board 
takes this opportunity to note that it 
does not have appellate jurisdiction over 
this claim, and that this issue should be 
referred by the RO to the Board for 
appellate consideration if and only if 
the appellant files a timely substantive 
appeal within 60 days of the issuance of 
a statement of the case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 